Citation Nr: 1601692	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include right shoulder impingement and degenerative joint disease. 

2.  Entitlement to service connection for a left shoulder disorder, to include rotator cuff tendonitis and degenerative joint disease.  

3.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the claimed shoulder disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1979 to June 1999.  

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In March 2013 and October 2014, the Board remanded the issues on appeal for further development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In the October 2014 remand, the Board directed that for the December 2012 VA examiner to provide an addendum opinion of the nature and etiology of the Veteran's current bilateral shoulder and neck disorders.  The remand directive specifically indicated that the examiner should address 1) the Veteran's lay statements of strenuous activities in the course of his 20 years of service, and the fact that the Veteran was already service connected for degenerative changes of multiple other joints based on such conditions becoming manifested in service, 2) whether the Veteran's prescribed medication for his knees masked symptoms of his claimed bilateral shoulder and neck conditions, and 3) whether the Veteran's cervical spine condition was secondary to his shoulder conditions.  

The December 2012 VA examiner provided an addendum opinion in December 2014.  The VA examiner opined that the claimed condition was less likely than not incurred in or caused by in-service injury, event or illness.  The VA examiner stated that there is no documentation of an injury or treatment for a cervical or shoulder condition while in service.  With regards to the currently diagnosed degenerative joint disease (DJD) of the cervical spine, the examiner found that the condition is "mild" which indicates that it is a fairly new developed condition while the shoulder x-ray showing widening of the AC joint and spurring is indicative of "early formation of osteoarthritis."  With regards to whether pain medication masked the cervical and shoulder symptoms, the examiner found that it was "very likely possible but that is not absolute."  By way of rationale, the examiner provided that even if the pain medication masked the claimed conditions, there would be evidence of pain after the medication wears off and it  would not have the potency to mask symptoms for 15-16 years.  Finally, with regards to the Veteran's lay statements of strenuous activities while in service, the examiner found that increased activities can impact the musculoskeletal systems, nonetheless examinations are based on evidence, clinical data, presentation, and not speculation.  The examiner found that there is no clinical evidence of a cervical or shoulder condition in service and the first evidence of a complaint is presented 15 to 16 years after service.  The examiner opined that if further evaluation is needed, then a referral to an orthopedic specialist is appropriate as the medical evidence does not support the present of arthritis following one year of separation from service between June 1999 and June 2000.  

At the outset, the Board notes that the Veteran's medical records do not show that a cervical or shoulder condition was during service, or within one year of separation from service.  However, an October 2002 radiologic examination report of the shoulder found evidence of degenerative joint disease at the glenohumeral joint with joint narrowing and periarticular spurring.  The clinician provided a diagnosis of moderate to severe DJD of the glenohumeral joint with  joint narrowing cartilage irregularity and thinning as well as periarticular spurring, degeneration and/or tear in the labrum.  The clinician also provided a diagnosis of tendinosis and/or partial thickness tear in the distal infra and supraspinatus tendon and subacrominal bursitis.  In the December 2002, the Veteran underwent a right shoulder arthroscopy and debridement with subacrominal decompression.  The Veteran reported that he was a former football player and weight lifter who have had increasing shoulder pain for a number of years.  Thus, to the extent that the December 2012 examiner found no clinical evidence of complaints until 15 to 16 years after separation from service, the Board finds that such is incorrect.  As reflected above, there is evidence that the Veteran develop right shoulder arthritis as early as October 2002.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Accordingly, the Board finds that further medical examination and opinion is warranted.  

With regards to the claimed cervical condition, the examiner opined that the cervical DJD is mild which gives indication that it is a fairly newly developed condition.  The examiner did not comment on whether the cervical condition is caused or aggravated by the Veteran's claimed shoulder condition.  Therefore, a remand is necessary in order to obtain a medical examination and opinion that takes the Veteran's contentions into consideration.  The Court has held that compliance with a remand is not discretionary, and that if there is a failure to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the Board finds that the Veteran's claims file should be remanded for a VA examination and medical opinion from an orthopedic specialist to determine the nature and etiology of his cervical spine disorder and shoulder disabilities.  

The AOJ should obtain all unassociated VA treatment records from the Central Alabama Health Care System, including those dated from September 2014 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for either disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for either the right shoulder or right arm nerve disorder.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain all unassociated VA treatment records from the Central Alabama Health Care System, including those dated from September 2014 to the present. All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3.  Thereafter, schedule the Veteran for a VA examination by an orthopedic specialist to determine the nature and  etiology of his right and left shoulder disability and cervical disability, to include as secondary to the shoulder disability.  All necessary tests should be conducted. 

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions. The claims folder, including a copy of this remand, should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

A)  Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right or left shoulder disability is related to service or developed within one year of his June 1999 separation from service?  The examiner should address the Veteran's statements of strenuous activities over the course of 20 years of service from June 1979 to June 1999, including but not limited to, years of engaging in heavy weight lifting, football, and baseball and the June 2000 to October 2002 right shoulder treatment records from the Air Force Academy Hospital. 

B)  Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current cervical spine disability is related to service or developed within one year of his June 1999 separation from service?  

C)  The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's cervical spine disability is either (a) caused or (b) aggravated (permanently made worse) by his shoulder disability.

If the examiner determines that cervical spine disability is aggravated by the service-connected any shoulder disability, the examiner should report the baseline level of severity of the cervical spine disability prior to the onset of aggravation.  If some of the increase in severity of the cervical disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.

As explained above, the examiner is cautioned from focusing his/her opinion on the lack of evidence of shoulder or cervical spine complaints during service. The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Any and all opinions must be accompanied by a complete rationale. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




